Allowance
The claims are patent eligible under 35 USC § 101 because the limitation wherein the to-be-predicted attribute information of the to-be-labeled sample is used for service processing for a respective user is a practical application of the abstract idea.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1: though prior art US Publication 2015/0356152 (Tsuchida) discloses a method (“text mining method” [0001]), comprising: 
wherein at least one piece of public attribute information exists in instance data of each respective user of the plurality of users in the N fields, wherein for each user, the instance data of the respective user in each field of the N fields is one sample, wherein a feature vector of each sample of a plurality of samples corresponding to the plurality of users is generated based on a portion of known attribute information comprised in the respective sample, wherein the feature vector of each sample of the plurality of samples comprises a same quantity of pieces of known attribute information, and wherein N is an integer greater than or equal to 2 (FIG 2, Attributes, with N fields,  “The result data includes analysis viewpoints (attribute values), record ID information, and the analysis results as represented in FIG. 4. The record ID information includes all record IDs associated with the attribute values adopted as the analysis viewpoints in the data DT. As represented in FIG. 2, the record IDs, the attributes, and the text are associated with each other in the data DT. Therefore, the record ID information representing all the record IDs associated with the attribute values adopted as the analysis viewpoints in the data can represent all the text associated with the attribute values adopted as the analysis viewpoints in the data”[0038], “For example, text associated with an attribute value "male" in the data DT described as an exemplary example in FIG. 2 includes words such as "power saving", "battery", "capacity", "large" "processing", and "speed". The analysis unit 120 obtains, as analysis results in the case of adopting the attribute value "male" as the analysis viewpoint, words, such as "battery", "quality", "speed", and "power saving", which are 50 words (feature words) having the highest weighted values out of the words, as represented in FIG. 4. In the data DT described as the exemplary example in FIG. 2, record IDs "1", "3", and the like are associated with the attribute value "male". Therefore, in the result data represented in FIG. 4, record ID information in the case of adopting the attribute value "male" as the analysis viewpoint includes the record IDs "1", "3", and the like” [0039]); 
determining the association relationship based on estimated attribute information of each labeled sample of the plurality of labeled samples and known attribute information corresponding to the estimated attribute information of each labeled sample of the plurality of labeled samples (Tsuchida “the attributes as analysis viewpoints, analyzes the data using the respective analysis viewpoints to obtain an analysis result from each analysis viewpoint, and generates result vectors of the respective analysis viewpoints; a similarity acquisition unit which acquires a vector similarity between the result vectors of the plural analysis viewpoints; and a recommendation unit which extracts and outputs a combination of the analysis viewpoints as a recommendation candidate on basis of the vector similarity” [0007]); and 
a like reference US Publication 2016/0210348 (Shivashankar) teaches 
estimating an association relationship between a feature vector and to-be-predicted attribute information of a to-be-labeled sample, wherein the to-be-labeled sample comprises at least one piece of to-be-predicted attribute information, wherein each field of N fields comprises instance data of a plurality of users, wherein each piece of instance data comprises a plurality of each attribute group in the set of attribute groups, generating a feature vector comprising a plurality of correlation measure values…for each attribute group in the set of attribute groups, using the feature vector for the attribute group and the correlation model to generate a correlation value for the attribute group” [0009]), 
for each labeled sample in a plurality of labeled samples, calculating, based on the public attribute information, a sum of the plurality of first values for a respective user corresponding to the respective labeled sample to obtain estimated attribute information of the respective labeled sample, wherein the estimated attribute information of the respective labeled sample corresponds to the to-be-predicted attribute information, and wherein the estimated attribute information of the respective labeled sample is estimated based on the association relationship and a respective feature vector of the respective labeled sample (“obtaining the value assigned to the logical connection and summing the obtained values to produce a first sum (SUM_1); ii) for each logical connection connecting the selected attribute group to an attribute group included in the first subset of attribute groups that has been assigned a label of Y, obtaining the value assigned to the logical connection and summing the obtained values to produce a second sum (SUM_2); iii) calculating S1=SUM_1/(SUM_1+SUM_2); iv) calculating S2=SUM_2/(SUM_1+SUM_2); and v) determining the label using the generated correlation value for the selected attribute group and one or more of S1 and S2” [0012]); 
the prior art fails to teach or suggest the further inclusion of:
decomposing the association relationship into N sub-association relationships that are in a one-to-one correspondence to the N fields, and decomposing the feature vector of each sample of the plurality of samples into N feature subvectors that are in a one-to-one correspondence to the N fields; 

determining the to-be-predicted attribute information of the to-be-labeled sample based on the determined association relationship and the feature vector of the to-be-labeled sample. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Claim 6: though the prior art US Publication 2015/0356152 (Tsuchida) discloses a method (“text mining method” [0001]), comprising: 
wherein at least one piece of public attribute information exists in instance data of each respective user of the plurality of users in the N fields, wherein for each user, the instance data of the respective user in each field of the N fields is one sample, wherein a feature vector of each sample of a plurality of samples corresponding to the plurality of users is generated based on a portion of known attribute information comprised in the respective sample, wherein the feature vector of each sample of the plurality of samples comprises a same quantity of pieces of known attribute information, and wherein N is an integer greater than or equal to 2 (FIG 2, Attributes, with N fields,  “The result data includes analysis viewpoints (attribute values), record ID information, and the analysis results as represented in FIG. 4. The record ID information includes all record IDs associated with the attribute values adopted as the analysis viewpoints in the data DT. As represented in FIG. 2, the record IDs, the attributes, and the text are associated with each other in the data DT. Therefore, the record ID information representing all the record IDs associated with the attribute values adopted as the analysis viewpoints in the data can represent all the text associated with the attribute values adopted as the analysis viewpoints in the data”[0038], “For example, text associated with an attribute value "male" in the data DT described as an exemplary example in FIG. 2 includes words such as "power saving", "battery", "capacity", "large" "processing", and "speed". The analysis unit 120 obtains, as analysis results in the case of adopting the attribute value "male" as the analysis viewpoint, words, such as "battery", "quality", "speed", and "power saving", which are 50 words (feature words) having the highest weighted values out of the words, as represented in FIG. 4. In the data DT described as the exemplary example in FIG. 2, record IDs "1", "3", and the like are associated with the attribute value "male". Therefore, in the result data represented in FIG. 4, record ID information in the case of adopting the attribute value "male" as the analysis viewpoint includes the record IDs "1", "3", and the like” [0039]); 
determining the probability distribution function according to the probability of each labeled sample of the plurality of labeled samples that the attribute information of the respective labeled sample corresponding to the to-be-predicted attribute information is the particular attribute information and whether the attribute information of the respective labeled sample matches the particular attribute information (“the attributes as analysis viewpoints, analyzes the data using the respective analysis viewpoints to obtain an analysis result from each analysis viewpoint, and generates result vectors of the respective analysis viewpoints; a similarity acquisition unit which acquires a vector similarity between the result vectors of the plural analysis viewpoints; and a recommendation unit which extracts and outputs a combination of the analysis viewpoints as a recommendation candidate on basis of the vector similarity” [0007]) and;
a like reference US Publication 2016/0210348 (Shivashankar) teaches:
estimating a probability distribution function of to-be-predicted attribute information according to a feature vector of a to-be-labeled sample, wherein the to-be-labeled sample comprises at least one piece of to-be-predicted attribute information, wherein each field of N fields comprises instance data of a plurality of users, wherein each piece of instance data comprises a plurality of pieces of attribute information ( “ for each attribute group in the set of attribute groups, generating a feature vector comprising a plurality of correlation measure values…for each attribute group in the set of attribute groups, using the feature vector for the attribute group and the correlation model to generate a correlation value for the attribute group” [0009]), 
for each labeled sample in a plurality of labeled samples, calculating, based on the public attribute information, a sum of the plurality of first values for a respective user corresponding to the respective labeled sample to obtain a probability of the respective labeled sample that attribute information of the respective labeled sample corresponding to the to-be-predicted attribute information is particular attribute information (“obtaining the value assigned to the logical connection and summing the obtained values to produce a first sum (SUM_1); ii) for each logical connection connecting the selected attribute group to an attribute group included in the first subset of attribute groups that has been assigned a label of Y, obtaining the value assigned to the logical connection and summing the obtained values to produce a second sum (SUM_2); iii) calculating S1=SUM_1/(SUM_1+SUM_2); iv) calculating S2=SUM_2/(SUM_1+SUM_2); and v) determining the label using the generated correlation value for the selected attribute group and one or more of S1 and S2” [0012]); 
the prior art fails to teach or suggest the further inclusion of:
decomposing the probability distribution function into N subfunctions that are in a one-to-one correspondence to the N fields, and decomposing the feature vector of each sample of the plurality of samples into N feature subvectors that are in a one-to-one correspondence to the N fields; 
for each labeled sample in a plurality of labeled samples, obtaining a plurality of first values by substituting a respective feature subvector of the respective labeled sample in each field of the N fields into a corresponding subfunction, wherein attribute information comprised in each labeled sample of the plurality of labeled samples is known attribute information, and wherein the plurality of labeled samples are comprised in the plurality of samples; 
	determining the to-be-predicted attribute information of the to-be-labeled sample based on the determined probability distribution function and the feature vector of the to-be-labeled sample. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Claim 11: though prior art US Publication 2015/0356152 (Tsuchida) discloses an information determining apparatus (“text mining device” [0001]):
 a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing instructions for execution by the processor [0131], and the instructions instruct the processor to: 
The result data includes analysis viewpoints (attribute values), record ID information, and the analysis results as represented in FIG. 4. The record ID information includes all record IDs associated with the attribute values adopted as the analysis viewpoints in the data DT. As represented in FIG. 2, the record IDs, the attributes, and the text are associated with each other in the data DT. Therefore, the record ID information representing all the record IDs associated with the attribute values adopted as the analysis viewpoints in the data can represent all the text associated with the attribute values adopted as the analysis viewpoints in the data”[0038], “For example, text associated with an attribute value "male" in the data DT described as an exemplary example in FIG. 2 includes words such as "power saving", "battery", "capacity", "large" "processing", and "speed". The analysis unit 120 obtains, as analysis results in the case of adopting the attribute value "male" as the analysis viewpoint, words, such as "battery", "quality", "speed", and "power saving", which are 50 words (feature words) having the highest weighted values out of the words, as represented in FIG. 4. In the data DT described as the exemplary example in FIG. 2, record IDs "1", "3", and the like are associated with the attribute value "male". Therefore, in the result data represented in FIG. 4, record ID information in the case of adopting the attribute value "male" as the analysis viewpoint includes the record IDs "1", "3", and the like” [0039]); 
determine the association relationship based on estimated attribute information of each labeled sample of the plurality of labeled samples and known attribute information corresponding to the estimated attribute information of each labeled sample of the plurality of labeled samples (“the attributes as analysis viewpoints, analyzes the data using the respective analysis viewpoints to obtain an analysis result from each analysis viewpoint, and generates result vectors of the respective analysis viewpoints; a similarity acquisition unit which acquires a vector similarity between the result vectors of the plural analysis viewpoints; and a recommendation unit which extracts and outputs a combination of the analysis viewpoints as a recommendation candidate on basis of the vector similarity” [0007]); and 
a like reference US Publication 2016/0210348 (Shivashankar) teaches
estimate an association relationship between a feature vector and to-be-predicted attribute information of a to-be-labeled sample, wherein the to-be-labeled sample comprises at least one piece of to-be-predicted attribute information, wherein each field of N fields comprises instance data of a plurality of users, wherein each piece of instance data comprises a plurality of pieces of attribute information (“ for each attribute group in the set of attribute groups, generating a feature vector comprising a plurality of correlation measure values…for each attribute group in the set of attribute groups, using the feature vector for the attribute group and the correlation model to generate a correlation value for the attribute group” [0009]), 
for each labeled sample in a plurality of labeled samples, calculate, based on the public attribute information, a sum of the plurality of first values for a respective user corresponding to the respective labeled sample to obtain estimated attribute information of the respective labeled obtaining the value assigned to the logical connection and summing the obtained values to produce a first sum (SUM_1); ii) for each logical connection connecting the selected attribute group to an attribute group included in the first subset of attribute groups that has been assigned a label of Y, obtaining the value assigned to the logical connection and summing the obtained values to produce a second sum (SUM_2); iii) calculating S1=SUM_1/(SUM_1+SUM_2); iv) calculating S2=SUM_2/(SUM_1+SUM_2); and v) determining the label using the generated correlation value for the selected attribute group and one or more of S1 and S2” [0012]); 
the prior art fails to teach or suggest the further inclusion of:
decompose the association relationship into N sub-association relationships that are in a one-to-one correspondence to the N fields, and decompose the feature vector of each sample of the plurality of samples into N feature subvectors that are in a one-to-one correspondence to the N fields; 
for each labeled sample in a plurality of labeled samples, obtain a plurality of first values by substituting a respective feature subvector of the respective labeled sample in each field of the N fields into a corresponding sub-association relationship, wherein attribute information comprised in each labeled sample of the plurality of labeled samples is known attribute information, and wherein the plurality of labeled samples are comprised in the plurality of samples; 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Claim 16: though prior art US Publication 2015/0356152 (Tsuchida) an information determining apparatus (“text mining device” [0001]), comprising: 
a processor; and a non-transitory computer-readable storage medium coupled to the processor and storing instructions for execution by the processor [0131], and the instructions instruct the processor to: 
wherein a feature vector of each sample of a plurality of samples corresponding to the plurality of users is generated based on a portion of known attribute information comprised in the respective sample, wherein the feature vector of each sample of the plurality of samples comprises a same quantity of pieces of known attribute information, and wherein N is an integer greater than or equal to 2 (FIG 2, Attributes, with N fields,  “The result data includes analysis viewpoints (attribute values), record ID information, and the analysis results as represented in FIG. 4. The record ID information includes all record IDs associated with the attribute values adopted as the analysis viewpoints in the data DT. As represented in FIG. 2, the record IDs, the attributes, and the text are associated with each other in the data DT. Therefore, the record ID information representing all the record IDs associated with the attribute values adopted as the analysis viewpoints in the data can represent all the text associated with the attribute values adopted as the analysis viewpoints in the data”[0038], “For example, text associated with an attribute value "male" in the data DT described as an exemplary example in FIG. 2 includes words such as "power saving", "battery", "capacity", "large" "processing", and "speed". The analysis unit 120 obtains, as analysis results in the case of adopting the attribute value "male" as the analysis viewpoint, words, such as "battery", "quality", "speed", and "power saving", which are 50 words (feature words) having the highest weighted values out of the words, as represented in FIG. 4. In the data DT described as the exemplary example in FIG. 2, record IDs "1", "3", and the like are associated with the attribute value "male". Therefore, in the result data represented in FIG. 4, record ID information in the case of adopting the attribute value "male" as the analysis viewpoint includes the record IDs "1", "3", and the like” [0039]); 
determine the probability distribution function according to the probability of each labeled sample of the plurality of labeled samples that the attribute information of the respective labeled sample corresponding to the to-be-predicted attribute information is the particular attribute information and whether the attribute information of the respective labeled sample matches the particular attribute information ( “the attributes as analysis viewpoints, analyzes the data using the respective analysis viewpoints to obtain an analysis result from each analysis viewpoint, and generates result vectors of the respective analysis viewpoints; a similarity acquisition unit which acquires a vector similarity between the result vectors of the plural analysis viewpoints; and a recommendation unit which extracts and outputs a combination of the analysis viewpoints as a recommendation candidate on basis of the vector similarity” [0007]);  
a like reference US Publication 2016/0210348 (Shivashankar) teaches
estimate a probability distribution function of to-be-predicted attribute information according to a feature vector of a to-be-labeled sample, wherein the to-be-labeled sample comprises at least one piece of to-be-predicted attribute information (“ for each attribute group in the set of attribute groups, generating a feature vector comprising a plurality of correlation measure values…for each attribute group in the set of attribute groups, using the feature vector for the attribute group and the correlation model to generate a correlation value for the attribute group” [0009]), 
for each labeled sample in a plurality of labeled samples, calculate, based on the public attribute information, a sum of the plurality of first values for a respective user corresponding to the respective labeled sample to obtain a probability of the respective labeled sample that attribute information of the respective labeled sample corresponding to the to-be-predicted attribute information is particular attribute information sample (Shivashankar “obtaining the value assigned to the logical connection and summing the obtained values to produce a first sum (SUM_1); ii) for each logical connection connecting the selected attribute group to an attribute group included in the first subset of attribute groups that has been assigned a label of Y, obtaining the value assigned to the logical connection and summing the obtained values to produce a second sum (SUM_2); iii) calculating S1=SUM_1/(SUM_1+SUM_2); iv) calculating S2=SUM_2/(SUM_1+SUM_2); and v) determining the label using the generated correlation value for the selected attribute group and one or more of S1 and S2” [0012]); 
the prior art fails to teach or suggest the further inclusion of:
wherein each field of N fields comprises instance data of a plurality of users, wherein each piece of instance data comprises a plurality of pieces of attribute information, wherein at least one piece of public attribute information exists in instance data of each respective user of the plurality of users in the N fields, wherein for each user, the instance data of the respective user in each field of the N fields is one sample, 
decompose the probability distribution function into N subfunctions that are in a one-to-one correspondence to the N fields, and decompose the feature vector of each sample of the 
for each labeled sample in a plurality of labeled samples, obtain a plurality of first values by substituting a respective feature subvector of the respective labeled sample in each field of the N fields into a corresponding subfunction, wherein attribute information comprised in each labeled sample of the plurality of labeled samples is known attribute information, and wherein the plurality of labeled samples are comprised in the plurality of samples; 
determine the to-be-predicted attribute information of the to-be-labeled sample based on the determined probability distribution function and the feature vector of the to-be-labeled sample. 
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Each remaining claims depends upon independent claims 1, 6, 11 and 16 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857